                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


MICHAEL ALAN STACY                                                               PLAINTIFF

v.                                  No: 4:17-cv-00093 JM-PSH

GARY ANDREW, et al.                                                             DEFENDANTS

                                             ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After careful consideration, the Court concludes that the Proposed Findings and Partial

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

1.      Defendants’ motion for summary judgment (Doc. No. 55) is granted in part and denied in

part.

        2.      Stacy’s official capacity claims is dismissed with prejudice.

        3.      Stacy’s individual capacity claims against defendants Rice, Ryals, Stewart, and

Munyan are dismissed with prejudice.

        4.      Stacy’s individual capacity failure-to-protect claims against defendants Andrew

and Bryant will be set for trial.

        DATED this 29th day of October, 2018.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
